DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11033248. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a catheter with lumens and a cap with aligning lumens and a ramp and an exit port. 

U. S. Application No. 17/325926
U. S. Patent No. 11033248
1. A catheter device comprising: a flexible shaft comprising: a first lumen, and a second lumen; a cap portion having a longitudinal axis, the cap portion comprising: a third lumen configured to align with the first lumen, a fourth lumen configured to align with the second lumen, an exit port, and a ramp disposed between the second lumen, of the flexible shaft, and the exit port of the cap portion; and at least one orientation pin positioned adjacent to the third lumen of the cap portion, wherein at least a portion of the third lumen, the exit port, the ramp, and the at least one orientation pin intersect a plane perpendicular to the longitudinal axis.  
2. The device of Claim 1, wherein the at least one orientation pin comprises two orientation pins.  
3. The device of Claim 2, wherein the two orientation pins include longitudinal axes that are positioned on the same half of the cap portion as the exit port.  










6, 11, and 19. The device of Claim 1, wherein the cap portion comprises one or more materials that are permeable to ultrasound signals.  
7, 12, and 20. The device of Claim 6, wherein the at least one orientation pin comprises one or more materials that are non-permeable to ultrasound signals.  


8 and 14. A system comprising: a radial ultrasound system comprising: a radial ultrasound probe, and a signal processor configured to be in data communication with the radial ultrasound probe and generate one or more images based on data received from the radial ultrasound probe; a display device configured to present the generated one or more images; a medical device; and a catheter system comprising: a flexible shaft comprising: a first lumen configured to receive the radial ultrasound probe, and a second lumen configured to receive the medical device, a cap portion having a longitudinal axis, the cap portion comprising: a third lumen configured to align with the first lumen, a fourth lumen configured to align with the second lumen, an exit port, and a ramp disposed between the fourth lumen and the exit port, and at least one orientation pin positioned adjacent to the third lumen of the cap portion, wherein at least a portion of the third lumen, the exit port, the ramp, and the at least one orientation pin intersect a plane perpendicular to the longitudinal axis.  
4. The device of Claim 1, wherein the first lumen and the third lumen are configured to receive an ultrasound probe.  
5. The device of Claim 4, wherein the second lumen and the fourth lumen are configured to receive a medical device.  

9. The system of Claim 8, wherein the at least one orientation pin comprises two orientation pins.  
10 and 16. The system of Claim 9, wherein the two orientation pins include longitudinal axes that are positioned on the same half of the cap portion as the exit port.  


1. A catheter system comprising: a flexible shaft comprising: a first lumen; a second lumen; a third lumen; a fourth lumen; a first orientation pin; and a second orientation pin, wherein at least a proximal end of the first orientation pin is received within the third lumen of the flexible shaft, wherein at least a proximal end of the second orientation pin is received within the fourth lumen of the flexible shaft; and a cap portion comprising: a first lumen; a second lumen; a third lumen; and a fourth lumen, wherein at least a distal end of the first orientation pin is received within the third lumen of the cap portion, wherein at least a distal end of the second orientation pin is received within the fourth lumen of the cap portion.

4. The system of claim 3, wherein the cap portion further comprises: an exit port for exposing at least a portion of the second lumen of the cap portion; and a ramp located at a distal end of the second lumen of the cap portion.
2. The system of claim 1, wherein the flexible shaft comprises a cross-sectional dimension, wherein the third lumen and the fourth lumen comprise longitudinal axes that are located on the same half of the cross-sectional dimension of the flexible shaft.



6. The system of claim 3, wherein the cap portion comprises one or more materials that are permeable to ultrasound signals, wherein the orientation pins comprise one or more materials that are non-permeable to ultrasound signals.




8. A system comprising: a radial ultrasound system comprising: a signal processor; and a radial ultrasound probe, wherein the radial ultrasound probe is in data communication with the signal processor, wherein the signal processor is configured to generate one or more images based on data received from the radial ultrasound probe; a display device configured to present the generated one or more images; a medical device; and a catheter system comprising: a catheter portion comprising: a first lumen configured to receive the radial ultrasound probe; and a second lumen configured to receive the medical device; a first orientation pin; a second orientation pin; and a cap portion comprising: a first lumen; a second lumen; a third lumen; and a fourth lumen, wherein the first orientation pin is received within the third lumen of the cap portion, wherein the second orientation pin is received within the fourth lumen of the cap portion. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793